Citation Nr: 0808391	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  96-29 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for status post 
fusion at C1-C2 and laminectomy at C5-C6, currently rated as 
50 percent disabling from October 6, 1995 to December 20, 
1995 and as 50 percent disabling from March 1, 1996.

2.  Entitlement to an increased evaluation for residuals of a 
neurectomy of the right great occipital nerve, currently 
rated as 10 percent disabling.

3.  Entitlement to a compensable initial evaluation for left 
occipital neuropathy.


REPRESENTATION

Appellant represented by:	Jeffery Wood, Attorney at Law


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active military service from May 1962 to 
August 1965.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an April 1996 rating decision 
by the Department of Veterans Affairs (VA) Nashville, 
Tennessee, Regional Office (RO), which denied the veteran 
entitlement to an increased evaluation for his service-
connected cervical spine disability.  A Board decision in 
August 2002 granted the veteran an increased evaluation, from 
40 percent to 50 percent, for the cervical disability.  The 
veteran appealed the issue to the United States Court of 
Appeals for Veterans Claims (Court).   

In May 2003, the Court vacated the Board decision to the 
extent that it denied an increased evaluation in excess of 50 
percent for status post fusion at C1-C2 and laminectomy at 
C5-C6 and granted a joint motion for remand based on VA's 
failure to satisfy the notice requirements mandated by the 
Veterans Claims Assistance Act of 2000 (VCAA).  While that 
issue was on appeal to the Court, the veteran perfected an 
appeal regarding the issue of an increased rating for 
residuals of a neurectomy of the right great occipital nerve.  

After the Board Remanded those two issues, the veteran 
perfected an appeal with respect to the noncompensable rating 
assigned to his left occipital neuropathy.  All three claims 
were Remanded in May 2007.  

In a June 2005 statement of the case (SOC), the RO addressed 
a claim of TDIU, apparently accepted as raised by the report 
of a February 2005 VA examination report.  Following the 
formal application for this benefit provided by the veteran's 
attorney in August 2005, the veteran was granted a total 
disability evaluation based on individual unemployability due 
to service-connected disabilities (TDIU), effective in 
December 2004.  The veteran and his attorney have not 
disagreed with any aspect of this award of TDIU, including 
the effective date, and no aspect of that decision is before 
the Board. 


FINDINGS OF FACT

1.  Prior to December 20, 1995, the veteran's fusion at C1-C2 
was manifested, in September 1995 and October 1995, by 
chronic neck pain, stenosis of the spinal canal, acute 
radiation of "electric shock" sensations to the bilateral 
upper extremities, and some loss of sensation, especially in 
the little fingers of the hands, but is not manifested by 
abnormal mobility requiring use of a brace or by pronounced 
symptoms with little intermittent relief.  

2.  From March 1, 1996 through April 15, 2003, the veteran's 
cervical spine disability is manifested by moderate to severe 
limitation of motion, pain, some numbness and decreased 
strength in both upper extremities, among other symptoms, but 
is not manifested by incapacitating episodes requiring 
bedrest prescribed by a physician, by unfavorable ankylosis 
or abnormal mobility of the spine, by more than mild 
incomplete paralysis of the upper extremities, or by 
neurologic findings which support a schedular evaluation in 
excess of 50 percent or which separate service connection 
which has not yet been granted. 

3.  From April 16, 2003, the veteran's cervical spine 
disability is manifested by pronounced persistent symptoms 
compatible with neuropathy with characteristic pain and 
demonstrable muscle spasm, absent deep tendon reflexes, and 
other neurological findings appropriate to the site of the 
diseased disc, with little intermittent relief.  

4.  Residuals of a neurectomy of the right great occipital 
nerve are manifested by objective sensory loss in the right 
scalp area and complaints of pain on the right side of the 
neck and scalp medically diagnosed as consistent with 
neuralgia.

5.  Left occipital neuropathy is manifested by recurrent 
shooting pain in the left scalp and neck area, discomfort in 
the area innervated by the left occipital nerve on palpation 
of the occipital notch, and neck pain and recurrent spasms, 
but is not manifested by incomplete paralysis of any muscle, 
and the evidence is contrary to a finding that left occipital 
neuropathy results in continuous, unremitting symptoms.  



CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 50 
percent (40 percent under Diagnostic Code 5293 and 10 percent 
under Diagnostic Code 5285) for status post fusion at C1-C2 
and laminectomy at C5-C6, from October 6, 1995 to December 
20, 1995, and from March 1, 1996 through April 16, 2003, are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, § 4.71a, 
Diagnostic Codes 5235, 5241, 5243 (200t); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (as effective September 23, 2002 to 
September 25, 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 
5285, 5290, 5293 (1995).

2.  The schedular criteria for a 70 percent evaluation for 
status post fusion at C1-C2 and laminectomy at C5-C6 (60 
percent under Diagnostic Code 5293 and 10 percent under 
Diagnostic Code 5285), are met from April 16, 2003.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, § 4.71a, Diagnostic 
Codes 5235, 5241, 5243 (200t); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (as effective September 23, 2002 to September 25, 
2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5290, 5293 
(1995).

3.  The criteria for an increased evaluation in excess of 10 
percent for residuals of a neurectomy of the right great 
occipital nerve are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.123, 
4.124, 4.124a, Diagnostic Codes 8211, 8299 (2007).

4.  The criteria for a compensable initial 10 percent 
evaluation for left occipital neuropathy are met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 4.123, 4.124, 4.124a, Diagnostic Codes 8211, 
8299 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  As provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), the United States Department of Veterans 
Affairs (VA) has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Here, as to the claims submitted in 1995, the duty to notify 
was not satisfied prior to the initial unfavorable decision 
on the claim by the AOJ in 1996, as the VCAA was not enacted 
until several years later, in late 2000.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found 
lacking in the claimant's presentation."  Rather, such 
notice errors may instead be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(where notice was not provided prior to the AOJ's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  In this case, notification in compliance 
with the VCAA was directed in Board's July 2004 remand.  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  As to the claim for an increased 
evaluation for residuals of C1-C2 injury, VCAA notice was 
issued in April 2004, and the claim was thereafter 
readjudicated, curing the initial notice defect.  A review of 
the record demonstrates that the Board directed that the RO 
consider the old and new rating criteria, and the veteran was 
made aware of the changes.  See Board decision issued July 
2004, letter issued by RO March 2006; see Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claim was thereafter 
readjudicated.  Moreover, as the veteran is currently 
represented by an attorney, the change in regulations has not 
resulted in prejudice to the veteran.

As to the veteran's October 2002 claim for service connection 
for left occipital neuropathy, that claim was granted by a 
May 2003 rating decision, and a noncompensable evaluation was 
assigned.  Here, the veteran is challenging the initial 
evaluation and effective date assigned following the grant of 
service connection.  In Dingess, the Court of Appeals for 
Veterans Claims held that in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice provided before service connection was 
granted was legally sufficient, VA's duty to notify in this 
case has been satisfied.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355 (U.S. Vet. App. January 30, 2008).  

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  In 
this case, the veteran specifically demonstrated that he was 
aware of the rating criteria which would apply to an 
evaluation in excess of 10 percent for the neurectomy, right 
occipital nerve, as he stated, in a communication dated in 
October 2002 that the rating for a 20 percent evaluation 
"was tied to epilepsy" and noted that he had never had 
epilepsy symptoms.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

In this case, the veteran is represented by a private 
attorney.  The Board finds that, if there is any defect as to 
the required notice or assistance to the veteran which has 
not been cured by the numerous items of correspondence to the 
veteran, the veteran is not prejudiced by such defect, since 
he is represented by an attorney.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
veteran has been afforded several VA examinations.  Clinical 
records have been obtained from each provider identified by 
the veteran.  of particular note, and the claim was remanded 
in May 2007 so that records associated with the veteran's 
Social Security Administration (SSA) benefits could be 
associated with the claims files.  However,  SSA indicated 
that no clinical records were available and that the 
veteran's SSA filed disclosed retirement benefits only.  No 
further attempt to obtain these records is required, and that 
a duty to assist has been met.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records from June 1995 to June 2006.  The veteran has 
submitted private treatment records, and has not identified 
any private treatment records which have not been associated 
with the clinical records.  The veteran was afforded VA 
examinations in mo, 2005, and May 2006.  

Significantly, neither the appellant nor his attorney has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained, except 
the SSA records which SSA has stated are not available.  The 
veteran has received numerous communications throughout the 
more than 12 years since he submitted his claim.  The claim 
initially submitted has been appealed to the Court, and 
numerous communications were issued in connection with that 
appeal.  The veteran is represented by an attorney.  The 
Board finds that no prejudice to the veteran results from 
completion of appellate review at this time.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Claims for increased evaluations

The law provides that disability ratings are intended to 
compensate reductions in earning capacity as a result of the 
specific disorder.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify various disabilities.  See 
38 C.F.R. Part 4.
Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155.  

Requests for increased disability ratings require 
consideration of the medical evidence of record compared to 
the criteria in the VA Schedule for Rating Disabilities.  See 
38 C.F.R., Part 4.  If the evidence for and against a claim 
is in equipoise, the claim will be granted.  A claim will be 
denied only if the preponderance of the evidence is against 
the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  If there is a question 
as to which evaluation to apply to the veteran's disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

Where entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Consideration must also be 
given to a longitudinal picture of the veteran's disability 
to determine if the assignment of separate ratings for 
separate periods of time, a practice known as "staged" 
ratings, is warranted.  See Hart v. Mansfield, No. 05-2424 
(U.S. Vet. App. Nov. 19, 2007).  Where entitlement to 
compensation has been established and a higher initial 
disability rating is at issue, the level of disability at the 
time entitlement arose is of primary concern.  In this 
instance, consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Regulations governing evaluation of cervical spine disability 

The veteran submitted the claim for an increased evaluation 
for cervical spine disability which underlies this appeal in 
1995.  His cervical spine disability was evaluated under 
Diagnostic Codes (DCs) 5285 and 5290.  

As in effect when the veteran submitted the claim for an 
increased evaluation for cervical spine disability Diagnostic 
Code (DC) 5285 provided that, under, in the case of residuals 
of a vertebra fracture, a 100 percent evaluation is assigned 
where there is cord involvement, and the veteran is bedridden 
or requires long leg braces.   Residuals of a fractured 
vertebra without cord involvement, but with abnormal mobility 
requiring a neck brace (jury mast) warrant a 60 percent 
rating.  Otherwise, residuals of a fractured vertebra should 
be rated in accordance with definite limited motion or muscle 
spasm, adding 10 percent for demonstrable deformity of 
vertebral body.  38 C.F.R. § 4.71a, DC 5285 (as in effect 
prior to September 26, 2003).

DC 5290, as in effect when the veteran submitted this claim 
in 1995, provided that a 10 percent rating was warranted for 
slight limitation of motion of the cervical spine.  A 20 
percent rating was warranted for moderate limitation of 
motion.  A 30 percent rating was warranted if the limitation 
of motion was severe.  A 30 or 40 percent rating was 
assignable under DC 5287 if there was favorable or 
unfavorable ankylosis of the cervical spine.  

Prior to September 23, 2002, intervertebral disc syndrome 
manifested by moderate symptoms, with recurring attacks, was 
assigned a 20 percent evaluation. Intervertebral disc 
syndrome manifested by severe symptoms, with recurring 
attacks and intermittent relief, is assigned a 40 percent 
evaluation.  Pronounced symptoms, persistent and compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief, warranted a 60 percent 
evaluation, the maximum schedular evaluation available under 
DC 5293. 

In 2002, the evaluation criteria for Diagnostic Code (DC) 
5293, for intervertebral disc syndrome, were amended.  See 67 
Fed. Reg. 54,345-349 (Aug. 22, 2002) (codified at 38 C.F.R. § 
4.71a, DC 5293).  The amendment was effective on September 
23, 2002.  

In 2003, further amendments were made for evaluating 
disabilities of the spine, including under DC 5285.  See 68 
Fed. Reg. 51,454-458 (Aug. 27, 2003) (codified at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235 to 5243).  An omission was then 
corrected by reinserting two missing notes.  See 69 Fed. Reg. 
32,449 (June 10, 2004).  The amendment and correction were 
effective from September 26, 2003.

From September 26, 2003, the veteran's cervical spine 
disability may be evaluated under the General Rating Formula 
for Diseases and Injuries of the Spine.  The Formula provides 
a total evaluation for unfavorable ankylosis of the entire 
spine, a 50 percent evaluation for ankylosis of the entire 
thoracolumbar spine, and a 40 percent evaluation for 
unfavorable ankylosis of the entire cervical spine, among 
other alternative criteria.  As a 40 percent evaluation has 
already been assigned, further discussion of those criteria 
is not required.

Where a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, the Board considers both the former and the 
current schedular criteria.  See, e.g., VAOPGCPREC 7-2003.  
The effective-date rule established by 38 U.S.C.A. § 5110(g), 
however, prohibits the application of any liberalizing rule 
to a claim prior to the effective date of such law or 
regulation.  The veteran does get the benefit of having both 
the old regulation and the new regulation considered for the 
period after the change was made.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).  

As an evaluation of 50 percent is already in effect for the 
veteran's cervical spine disability (except during that 
period when a temporary total evaluation was in effect), the 
Board must determine whether the veteran meets the criteria 
for an evaluation in excess of that 50 percent rating, either 
for the period prior to December 20, 1995 or at any time 
since March 1, 1996.  

1.	Claim for increased evaluation, fusion at C1-C2 and 
laminectomy at C5-C6

A.  Evaluation prior to December 20, 1995

VA clinical records dated from June 2, 1995, disclose that 
the veteran complained of occasional "electric" pain down the 
posterior aspect of both arms, and the veteran reported that 
he could pop his neck.  The examiner noted that there was a 
clearly audible sound when the veteran did this.  The veteran 
also reported decreased sensation in his arms with driving 
more than 15 or 20 minutes.

In September 1995, the veteran underwent radiologic 
examination of the cervical spine, including myelogram 
examination.  These examinations disclosed a large bony bar 
at C5-C6 causing moderate stenosis and root compression 
bilaterally.  Computed tomography (CT) examination in 
September 1995 disclosed an old fracture through the left 
one-third of the C2 vertebral body.  

In November 1995, the veteran complained of a popping 
sensation in the neck which did produce pain into the hands 
and arms.  There was numbness and parasthesia in the little 
fingers of the hands and constant numbness in the little 
finger of the left hand.  In December 1995, the veteran 
underwent posterior cervical decompression at C5-C6.  Because 
the veteran underwent the surgical procedure, a total, 100 
percent, evaluation was assigned for the period of December 
20, 1995 through February 29, 1996, based on surgical 
treatment necessitating convalescence.

Analysis

A 40 percent evaluation under DC 5293, together with a 10 
percent evaluation under DC 5285, is assigned prior to 
December 20, 1995.  The regulations in effect in 1995, when 
the veteran submitted his claim, do not provide an evaluation 
in excess of 40 rating for any disability except 
intervertebral disc disease, evaluated under DC 5293, or for 
residuals of a vertebral fracture resulting in abnormal 
mobility and requiring as brace (jury mast), under DC 5285.  
The period prior to December 20, 1995 is entirely before any 
revision in 2002 or 2003 to the regulations or codification 
of the diagnostic codes used to evaluate spine disabilities.  
Therefore, only the "old" rating criteria apply to this 
period.  

The evidence establishes that the veteran did not require use 
of a jury mast at any time during the pendency of this 
appeal.  DC 5285.  Therefore, the only diagnostic code which 
would provide an increased evaluation in excess of 50 percent 
would be DC 5293, which governs evaluation of intervertebral 
disc disease.

Under DC 5293, as in effect in 1995, a 60 percent rating was 
warranted for pronounced IVDS with persistent symptoms 
appropriate to site of diseased disc with characteristic pain 
and demonstrable muscle spasm, or other neurologic findings, 
with little intermittent relief.  In this case, the veteran 
did not have demonstrable muscle spasm, so as to warrant a 40 
percent evaluation under DC 5295, prior to December 20, 1995.  
However, he did manifest neurologic abnormalities, including 
an "electric shock" sensation and decrease in some 
sensations to the arms and numbness of the small fingers.  
Because of the past known vertebral fracture, these symptoms 
warranted the surgical intervention performed in December 
1995.  

However, it appears that the veteran brought these symptoms 
to the attention of his physicians before the symptoms became 
so persistent or severe as to warrant a 60 percent 
evaluation.  In particular, the evidence prior to December 
20, 1995 establishes that he symptoms were intermittent and 
episodic, not essentially continuous or with little 
intermittent relief.  October 1995 VA treatment notes reflect 
that the veteran reported that the "electric shock" 
sensation occurred with change of position of the head and 
when he sneezed.  This report establishes that the sensations 
were intermittent only.  The October 1995 treatment notes 
state that the veteran did not report new symptoms or 
worsening of symptoms.  November 1995 private and VA 
treatment records establish that the veteran reported 
symptoms primarily with turning his head suddenly, and was 
using Darvon for pain relief.  

There is no evidence that the physicians prescribed narcotic 
pain medications for control of pain or that there were any 
specific activities that the veteran engaged in that were 
affected by his neurologic problems, other than activities 
requiring frequent, quick head turning.  The evidence clearly 
reflects that the veteran had constant numbness in the little 
finger of the left hand, but the evidence does not establish 
that this symptoms was of such severity as to warrant a 
finding that the veteran's neurologic sympotatology, even 
with consideration of this symptom, was pronounced, required 
use of pain medication, or was equivalent to muscle spasm.  
The November 1995 treatment notes reflect that the veteran 
was "active," although not employed.

The Board finds that no criterion in effect prior to December 
20, 1995, warrants an evaluation in excess of 50 percent for 
the veteran's cervical disability.  In particular, the 
evidence establishes that the veteran did not have paralysis 
or partial paralysis of either arm or hand.  Although the 
veteran reported a sensation of weakness in the arms, and 
numbness in the little fingers of each hand, the veteran did 
not have paralysis of such severity as to warrant a 60 
percent evaluation.  An evaluation under DC 5293 includes 
consideration of pain.  While the veteran clearly had 
increased pain prior to December 2005, that pain, even 
considered tighter with the numbness to the little finger of 
each hand, was not of such severity as to warrant an 
evaluation in excess of 40 under DC 5293 percent during this 
period.  

An evaluation in excess of 10 percent for demonstrable 
deformity of a vertebral body is not assignable under DC 
5285, even though more than one of the veteran's vertebral 
bodies is affected.  VAOPGCPREC 3-2006.  Therefore, the 50 
percent evaluation assigned for the period prior to December 
20, 1995 is the maximum schedular evaluation which may be 
assigned.  The RO has consistently, throughout the more than 
10 years of the pendency of this appeal, determined that the 
veteran did not meet the criteria for consideration of an 
extraschedular evaluation, and neither the veteran nor his 
attorney has disagreed with that determination.  The claim 
for an evaluation in excess of 50 percent for status post 
fusion at C1-C2 and laminectomy at C5-C6, prior to December 
20, 1995, is denied.  The evidence is not in equipoise, and 
the statutory or regulatory provisions regarding resolution 
of reasonable doubt are not applicable to warrant a more 
favorable outcome.  38 U.S.C.A. § 5107(b).  The claim is 
denied.  

B.  Evaluation from March 1, 1996 

In February 1996, the veteran's private treating physician 
provided an opinion that the veteran had a permanent partial 
impairment of 9 percent of his body as a whole.  This opinion 
appears unfavorable to an evaluation in excess of 50 percent.

On VA examination conducted in February 1998, the veteran 
reported that the December 1995 surgical procedure had 
somewhat improved his symptoms, but he continued to have 
numbness in his left arm and pain in the right index finger.  
He also had cephalgia on the left from the occiput to the 
frontal area.  The veteran stated that if he popped his neck, 
this pain would decrease.  The veteran's range of motion of 
the neck was limited to 40 degrees of flexion and 30 degrees 
of extension, and had right and left bending to 25 degrees.  
Turning to the left and to the right was limited to 15 
degrees.  The veteran had full range of motion in both 
elbows, forearms, shoulders, wrists, and hands, but the 
biceps jerk on the right was 1+ and the examiner was unable 
to elicit a triceps jerk.  There was the some heterotrophic 
bone on the anterior longitudinal ligament between see C4-C5.  
The examiner concluded that the veteran had "significant" 
residual impairment following cervical spine injury and 
surgeries.  

The examiner's opinion that the residuals were significant is 
not equivalent to a determination that the residuals were 
"pronounced" as defined in DC 5293, with little 
intermittent relief.  The evidence in fact reflects that the 
veteran used a narcotic pain reliever, Lortab, for a brief 
period following his December 1995 surgery, but 1996 private 
treatment notes reflect that that medication was 
discontinued, and no other prescription for a narcotic pain 
reliever appears in the private treatment records for this 
period.  

Private clinical notes dated in July 2000 reflect that the 
veteran returned for re-evaluation to the surgeon who had 
performed decompression in 1995.  The veteran reported that 
he did well after the surgery, but had experienced increasing 
parasthesias in the second and third fingers in both arms in 
the last few months.  He reported that his arms were somewhat 
weak.  There was decreased range of motion of the cervical 
spine and pain on extension with some radiation into the left 
arm.  Motor examination showed good strength.  Sensation was 
variable, but did not appear to be absent in any area.  There 
were no long tract findings.  No significant canal stenosis 
or herniated nucleus pulposus was found on magnetic resonance 
imaging conducted in July 2000.

In its June 2000 Remand, the Board directed that the veteran 
be afforded orthopedic and neurologic examination to assess 
the nature and severity of the veteran's cervical spine 
disabilities.  On VA examinations conducted in October 2000, 
the veteran reported intermittent numbness of both arms, with 
the right being worse than the left.  The numbness radiated 
from his neck to the top of his hand, affecting the index and 
middle finger of each hand.  His neck muscles were tight and 
somewhat tender.  He walked with a normal gait and associated 
arm swing.  The upper extremities showed generally 5/5 
strength at the triceps and biceps.  The veteran had some 
swelling of the knuckles of both hands, and the examiner 
determined that this swelling limited his grip bilaterally to 
strength of approximately 4/5 or 5/5.  

There was no muscle atrophy of either upper extremity and 
muscle tone was normal.  Deep tendon reflexes were 2+ at the 
triceps bilaterally and 1+ at the left biceps.  One examiner 
elicited a one plus biceps reflex on the right; the other 
examiner was unable to elicit this reflex.  No brachialis 
radialis reflex was elicited in either arm by either 
examiner.  The objective findings of no muscle atrophy, 
normal arm swing for gait,  and grip strength of at least 4/5 
establish that the veteran's cervical spine disability was no 
more than 40 percent disabling under the criteria in effect, 
even though there were neurologic abnormalities.  DC 5293.

The veteran also reported particular hypersensitivity and 
weakness in both hands.  He stated that he was hypersensitive 
to light touch and cold air, mostly along the radial and 
dorsal aspects of his forearms and going down into the second 
and third fingers.  He continued to have intermittent neck 
pain, increased by certain activities.  The veteran reported 
to exacerbations of neck pain or hypersensitivity flares 
about two or three times per week.  Range of motion was 
limited to 40 degrees of flexion, 20 degrees of extension, 30 
degrees of lateral flexion in each direction, and 20 degrees 
of rotation.  However, this range of motion represents no 
more than moderate limitation of flexion of the cervical 
spine, and does not warrant an evaluation in excess of 40 
percent, when considered together with other symptoms, under 
either DC 5290 or DC 5293.  

VA clinical records dated in March 2002 reflect that no 
narcotic pain medications were among the veteran's active VA 
prescriptions.  In October 2002, hydroxyzine (Atarax, 
Vistaril) was added to the list of medications.  

Private clinical records of PEG, M.D., dated in November 
2002, disclose that the veteran complained of low back pain 
with radiation to the posterior left leg, growing, and 
testicle.  He complained of difficulty voiding and 
hyperalgesia.  Private records dated in January 2003 reflect 
that the veteran continued to seek relief of low back pain.  
Ultram, a type of narcotic, was prescribed.

On VA examination conducted in April 2003, the veteran 
reported that his neck hurt every day, with limited relief 
from Tramadol (Ultram) or baclofen (Kemstro).  On days when 
his pain was severe, the veteran used Demerol.  The veteran 
reported weakness and numbness in his arms and hands on a 
daily basis.  He had difficulty walking more than a block or 
two, although there was no weakness in his legs.  He had an 
antalgic gait, kept his head in a straightforward position.  
There was paraspinous muscle spasm.  He was able to move only 
10 degrees in rotation before severe pain radiated down the 
upper extremities.  He could extend and flex to approximately 
20 degrees.  His upper extremity strength remained 5/5, but 
there was decreased sensation in the entire C7 distribution.  

The Board interprets this VA examination, conducted April 16, 
2003, as supporting a finding of pronounced pain with little 
intermittent relief.  This finding, together with the 
neurological abnormalities, is sufficient to meet the 
criteria for a 60 percent evaluation under the criteria in 
effect when the veteran submitted his claim in 1995 
(pronounced persistent symptoms compatible with neuropathy, 
muscle spasms, or other neurological findings appropriate to 
the site of the diseased disc, with little intermittent 
relief)(emphasis added).  

The RO determined that the veteran's complaints of low back 
pain, for which he had received treatment in the months just 
prior to the April 2003 VA examination, was the basis of the 
veteran's increased symptomatology.  However, the examiner 
essentially confined his findings to a description of the 
cervical spine disability.  The Board is unable to find 
clinical records relating to the period from April 2003 
through October 2004.  It may be that those records, if 
associated with the claims files, would reflect that the 
veteran did have decreased cervical pain and symptomatology 
after the April 2003 examination until he experienced the 
increased symptoms disclosed in late November 2004 and early 
December 2004.  Such an improvement in symptoms would show 
that the veteran was able to obtain pain relief after the 
April 2003 VA examination, and that the pronounced pain 
described by the examiner at that time remained intermittent 
so as to warrant continuation of the 40 percent evaluation.  
However, this evidence is not associated with the claims 
file.  Resolving reasonable doubt in the veteran's favor, the 
Board finds that pronounced pain with little intermittent 
relief is factually ascertainable from April 16, 2003.  

In November 2004, the veteran sought treatment for increased 
symptoms of numbness in the upper extremities, and in the 
lower extremities as well.  His shoulder shrug was normal 
bilaterally.  Deep tendon reflexes in each arm were described 
as normal.  He was able to rise from a chair without 
difficulty.  The examiner did not note observation of 
objective indications of pain.  In late November 2004, the 
veteran sought mental health treatment, noting constant pain.

During VA outpatient treatment in December 2004, the veteran 
reported decreased range of motion of the neck and 
intermittent numbness extending down to his fingertips 
bilaterally.  Electromyogram (EMG) conducted in December 2004 
disclosed fasciculations and disclosed denervation of the 
right biceps muscle.   

On VA examination conducted in February 2005, the veteran 
reported experiencing increasing neck pain with radiation 
into both arms and hands, beginning in fall 2004.  He 
reported experiencing a shock of numbness in both upper 
extremities every few weeks.  The examiner was not able to 
identify the anatomical cause for the veteran's current 
complaints of intermittent numbness extending to the 
fingertips bilaterally.  The examiner noted that the symptoms 
were similar to a phenomenon which had occurred prior to the 
veteran's most recent cervical decompression.  The examiner 
noted that some of the veteran's increased symptoms could be 
related to new onset of diabetes, which had been recently 
diagnosed.

Motor examination disclosed good strength throughout both 
upper extremities.  Sensation was variable.  Reflexes were 
hypoactive.  There was mild weakness of the hand grip.  The 
examiner opined that incapacitation due to the shock-like 
episodes was momentary, but that the veteran's pain level was 
rising, and was 10/10 if he did not take medications.  The 
examiner concluded that, while the veteran's motor functions 
were only moderately impaired, his pain was nevertheless 
severe.  

This VA examination may be interpreted as supporting a 
finding of pronounced pain with little intermittent relief.  
This finding, together with the neurological abnormalities, 
is sufficient to meet the criteria for a 60 percent 
evaluation under the criteria in effect when the veteran 
submitted his claim in 1995 (pronounced persistent symptoms, 
compatible with neuropathy or other neurological findings 
appropriate to the site of the diseased disc, little 
intermittent relief).  

On VA examination conducted in April 2006, the veteran 
reported a significant amount of numbness in the bilateral 
upper extremities and bilateral lower extremities.  He 
complained of hypersensitivity in his arms and reported 
problems with dropping things.  The examiner stated that 
there was fatigability, limitation of repetition, and lack of 
endurance.  That pain was precipitated or exacerbated by any 
activity that required manipulation of the neck.  This is 
equivalent to a finding that the veteran had little 
intermittent relief from pain, since some manipulation of the 
neck is required with almost any activity, even sleep.

Analysis

In March 1, 1996, as noted above, an evaluation higher than 
the veteran's assigned evaluation was available only if he 
met the criteria of DC 5293, used to evaluate intervertebral 
disc syndrome, or had spinal cord involvement with paralysis 
or with abnormal mobility requiring a neck brace (jury mast).  
DC 5285.  

Effective from September 23, 2002, the criteria used to 
evaluate intervertebral disc disease were revised to provide 
ratings based on incapacitating episodes.  The evidence 
establishes that the veteran's cervical spine disability has 
not required bedrest prescribed by a physician.  Therefore, 
the veteran has not met the criteria for an evaluation in 
excess of 40 percent under DC 5293 as revised in 2002, and 
then as recodified in September 2003, at any time during the 
pendency of this appeal.  Therefore, it appears more 
favorable to the veteran to continue to apply the criteria in 
effect when he filed his claim, since it is clear that the 
revised criteria are unfavorable to the veteran.  

As part of the September 2003 revision and recodification of 
the criteria for evaluation of spine disability, criteria 
formerly at DC 5285 were included as among the alternative 
criteria for a 10 percent evaluation under the General Rating 
Formula.  This change is unfavorable to the veteran, since a 
separate 10 percent evaluation for deformity of a vertebral 
body is no longer a basis for a separate grant of service 
connection if the veteran is awarded a compensable evaluation 
for limitation of motion of the spine.  Application of the 
revised criteria, effective from September 2003, could be 
unfavorable to the veteran, since that separate 10 percent 
evaluation would be removed.  Therefore, unless a rating in 
excess of 50 percent may be awarded under the revised 
criteria, the Board will apply only the criteria as in effect 
when the veteran submitted his claim, since the veteran is 
entitled to application of those criteria throughout the 
pendency of his appeal.  

The veteran's cervical spine disability was evaluated under 
DC 5285 and DC 5290, prior to revision of the regulations, 
and is now evaluated under DC 5241, used to evaluate spinal 
fusion.  Each of these diagnostic codes encompasses either 
pain or limitation of motion or both.  Therefore, the veteran 
is not entitled to a separate compensable evaluation for 
degenerative arthritis, under either the "old" criteria or 
under the revised criteria.  DC 5003; VAOPGCPREC 36-97.  Both 
the "old" criteria and the revised criteria preclude a 
separate compensable evaluation for arthritis of the spine in 
this case.  

As noted above, a 60 percent evaluation was warranted under 
DC 5293, as in effect when the veteran submitted his claim, 
if the evidence established pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurologic findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  

The factual evidence, as set forth above, discloses that, 
although the veteran manifested neurologic findings 
appropriate to the site of the diseased disc throughout the 
pendency of his appeal, there is no evidence that he has been 
medically directed to use bedrest for treatment of the 
service-connected cervical spine disability.  Therefore, the 
evidence unequivocally establishes that the veteran does not 
meet the criteria for an increased evaluation under DC 5243, 
the current version of what was DC 5293 when the veteran 
submitted his claim.  

A 60 percent evaluation is the maximum schedular evaluation 
available for a cervical spine disability on any schedular 
basis.  As discussed above, the RO has assigned an 
extraschedular evaluation, TDIU, effective December 1, 2004, 
and the veteran did not disagree with any aspect of that 
award.  No claim for an extraschedular evaluation prior to 
December 1, 2004, has been raised by the veteran or his 
attorney.  

As noted above, the veteran may not establish an evaluation 
in excess of 10 under DC 5285.  VAOPGCPREC 3-2006.  
Therefore, the veteran is entitled to an evaluation in excess 
of 50 percent for cervical spine disability only by 
establishing that he meets the criteria for a 60 percent 
evaluation under DC 5293.  As discussed above, the Board 
finds that it is factually ascertainable that he met those 
criteria April 16, 2003, but not prior to that date.  The 
preponderance of the evidence is against assignment of a 60 
percent evaluation under DC 5293 prior to that date.  

There is no medical evidence to support a separate, 
compensable evaluation for a disability that is not already 
encompassed with the evaluations for the veteran's service-
connected disabilities.  The evidence is not in equipoise, so 
the statutory provision regarding resolution of reasonable 
doubt is not applicable to warrant an evaluation in excess of 
50 percent prior to April 16, 2003, or to an evaluation in 
excess of 70 percent from that date.  38 U.S.C.A. § 5107(b).  
The veteran's will be granted only to this extent.  

2.  Claim for increased evaluation, residuals, neurectomy, 
right occipital nerve

The veteran was granted service connection for neurectomy, 
right great occipital nerve, in 1975.  The disability was 
evaluated as 10 percent disabling under Diagnostic Codes 8911 
and 8899.  That evaluation remained in effect, unchanged, 
when the veteran submitted the 1995 claim for an increased 
evaluation which underlies this appeal.  

VA outpatient clinical records dated from June 1995 through 
December 1995 fail to disclose that the veteran reported any 
signs or symptoms of a neurectomy, right occipital nerve.  No 
treatment for that disorder was noted in any private 
examination report prior to or subsequent to December 1995 
records of operative procedure for cervical spine stenosis at 
C4 and C5.  

The examiner who conducted a February 1998 VA examination 
noted that the veteran had cephalgia on the left side of the 
head from the occiput to the frontal area.  However, the 
veteran did not report right-sided cephalgia or headaches.

On VA examination conducted in October 2000, the examiner 
noted that the veteran's right greater occipital nerve had 
been resected for chronic cephalgia.  No symptomatology was 
noted.  Another examiner who conducted October 2000 VA noted 
that the veteran reported severe headaches on the left side, 
which the examiner attributed to the veteran's left occipital 
nerve.  The examiner specifically opined that the veteran did 
not have "any real functional disability" stemming from the 
neurectomy of his greater occipital nerve on the right."

The RO noted, in a January 2003 statement of that case, that 
there was no objective medical evidence that residuals of the 
neurectomy, right occipital nerve, had increased.  The RO 
noted that, since this evaluation was by analogy to seizure 
disorder, criteria for evaluating paralysis, neuritis, or 
neuralgia, and criteria for evaluating disability of the 
fifth (trigeminal) cranial nerve were considered.  The RO 
determined that there was no objective evidence which would 
allow an evaluation in excess of 10 percent under these 
alternative rating criteria.

Private clinical records of PEG, M.D., dated in November 
2002, disclose that the veteran continued to complain of 
right posterior occipital pain with spasms.  The provider 
noted pain radiating to the occipital region on the right 
with flexion and extension as well as pain with palpation of 
the greater and lesser occipital nerve regions.  The examiner 
concluded that the veteran had occipital neuralgia.

The examiner who conducted April 2003 VA examination noted 
that, on objective examination, there was decreased sensation 
to pinprick and to light touch over the right scalp.  The 
examiner who conducted February 2005 neurological examination 
noted that the veteran had sensory loss due to excision of 
the right occipital nerve, but this was not likely to be 
contributing to any obvious current complaints.

The veteran's neurectomy of the right great occipital nerve 
is evaluated under Diagnostic Codes 8211 and 8299, which 
govern ratings of paralysis of the eleventh cranial nerve.  
Under DC 8211, a 10 percent evaluation is assigned for 
moderate incomplete paralysis of this nerve.  A 20 percent 
evaluation is assigned for severe incomplete paralysis of 
this nerve.  A 30 percent evaluation is assigned for complete 
paralysis of this nerve.  38 C.F.R. § 4.124a, DC 8211.  
Ratings are dependent upon loss of motor function of 
sternomastoid and trapezius muscles.  38 C.F.R. § 4.124a, 
Diagnostic Code 8211, Note.  

The Board agrees with the RO's determination that there is no 
objective evidence to support an evaluation in excess of 10 
percent.  The veteran is competent to state that he has pain, 
but pain is encompassed within the 10 percent evaluation 
already assigned.  The Board recognizes that there is an area 
of denervation of the scalp, since the veteran's right great 
occipital nerve has been resected (cut).  However, the 
veteran has not described any residual of that denervation 
that results in industrial impairment or impairs the 
veteran's ability to perform activities of daily living.

The preponderance of the evidence is against the claim for an 
evaluation in excess of 10 percent.  As the evidence is not 
in equipoise, the statutory provisions regarding resolution 
of reasonable doubt are not applicable to warrant a more 
favorable outcome.  38 U.S.C.A. § 5107(b).  The claim must be 
denied.  
 
3.  Claim for increased evaluation, left occipital neuropathy

VA clinical records and examinations and private treatment 
records prior to October 2000 reveal no notation or 
complaints of headaches on the left side of the head.  These 
records fail to disclose that a medical provider attributed 
any symptom or complaint to the left occipital nerve.  

The examiner who conducted VA examination in October 2000 
reported that the veteran complained more of the greater 
occipital nerve on the left, which was not resected, than he 
complained of the right.  The examiner noted that the veteran 
reported that he still occasionally had severe headaches on 
the left side.  However, this examiner did not specify the 
frequency of occurrence of such severe headaches, other than 
the notation that this was occasional.

The report of ocular examination conducted in April 2002 
reflects that the veteran complained that he was having 
trouble with his glasses.  He stated they were not strong 
enough, and that his eyes would water after a few minutes of 
reading.  The veteran reported that his vision fluctuated.  
The examiner noted that there were crossing changes of both 
eyes (OU) seen on the retina beginning in October 2001.  The 
examiner did not determine the etiology of the crossing 
defects of the eyes.

In his October 2002 statement, the veteran reported a 
constant pain at the back of the neck moving up and around 
the cranium underneath the left eye.  The veteran contended 
that this pain caused his eye to twitch, and occasionally 
caused a sharp pain in the corner of his eye.

On VA examination conducted in April 2003, the veteran 
reported recurrent shooting pain in the left scalp and neck 
area.  The veteran reported that this pain was not as severe 
as the pain he had experienced on the right side prior to 
resection of the right greater occipital nerve.  The veteran 
reported altered sensation on the left scalp.  He felt as if 
the scalp was swollen, although there was no visible 
swelling.  Palpation of the left occipital notch caused 
discomfort in the area innervated by the left greater 
occipital nerve.  The examiner concluded that, based on the 
level where the veteran's neck was fractured and cervical 
fusion was required, it was likely that his recurrent 
shooting pain arose from left occipital nerve injury.  The 
examiner noted that neck pain and recurrent spasms interfered 
with his concentration and ability to work.

There is little documentation after April 2003 which 
specifically attributes complaints or symptoms to left 
occipital nerve injury.  The report of May 2006 VA 
examination discusses neuropathic pain, without specific 
discussion of the left occipital nerve.  

The veteran's service-connected left occipital neuropathy is 
evaluated under 38 C.F.R. § 4.124a, DC 8211, which governs 
ratings of paralysis of the eleventh (spinal accessory) 
nerve.  Pursuant to such code, a 10 percent evaluation is 
assigned for moderate incomplete paralysis of this nerve.  A 
20 percent evaluation is assigned for severe incomplete 
paralysis of this nerve.  A 30 percent evaluation is assigned 
for complete paralysis of this nerve.  38 C.F.R. § 4.124a, DC 
8211.  Ratings are dependent upon loss of motor function of 
sternomastoid and trapezius muscles.  DC 8211, Note.  Cranial 
neuralgia characterized usually by a dull and intermittent 
pain may be assigned a maximum rating for moderate incomplete 
paralysis.

Even though there is little documentation of the current 
severity of left occipital neuropathy, the Board finds the 
veteran's statements that he continues to have pain credible.  
The veteran's persistent complaints of headaches and altered 
sensation are consistent with the known injury to the left 
occipital nerve.  There is no evidence of muscle injury more 
severe than to the muscles of the left scalp.  The veteran's 
consistent subjective complaints of pain and altered 
sensation warrant a compensable, 10 percent evaluation under 
DC 8211 and DC 8299 as neuralgia.  This 10 percent evaluation 
is equivalent to moderate incomplete paralysis.  DC 8211; 
38 C.F.R. § 4.123.

There is no objective evidence that the veteran's complaints 
or symptoms warrant a finding of severe incomplete paralysis.  
The veteran does not have complaints equivalent to tic 
douloureux or trifacial paralysis, or of such severity as to 
be equivalent to sciatic nerve involvement.  Such symptoms or 
symptoms of equivalent severity would warrant a 20 percent 
evaluation.  Evidence of symptoms approximating severe 
incomplete paralysis is lacking.  In particular, the lack of 
documentation of complaints or symptoms attributed to left 
occipital nerve pain is unfavorable to assignment of an 
evaluation in excess of 10 percent.  As the evidence is not 
in equipoise, the statutory provisions regarding resolution 
of reasonable doubt are not applicable to warrant a more 
favorable outcome.  

A compensable, 10 percent evaluation for left occipital 
neuropathy, but no higher evaluation for service-connected 
left occipital neuropathy, is warranted.  


ORDER

The appeal for an evaluation in excess of 50 percent for 
status post fusion at C1-C2 and laminectomy at C5-C6, from 
October 6, 1995 to December 20, 1995, and from March 1, 1996 
through April 15, 2003, is denied.  

The appeal for an evaluation in excess of 50 percent for 
status post fusion at C1-C2 and laminectomy at C5-C6, is 
granted from April 16, 2003, subject to law and regulations 
governing the effective date of an award of monetary 
compensation; the appeal is granted to this extent only.
 
The appeal for an increased evaluation in excess of 10 
percent for residuals of a neurectomy of the right great 
occipital nerve is denied.  

The appeal for a compensable, 10 percent initial evaluation 
for left occipital neuropathy is granted, subject to law and 
regulations governing the effective date of an award of 
monetary compensation; the appeal is granted to this extent 
only.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


